We have no doubt the easement of the plaintiffs and their rails, sleepers, bridges, c., are real estate, and subject to taxation within the decision of this court in the case of theProvidence Gas Co. v. Thurber et al., unless exempted by the 28th section of the "Act regulating the assessing and collecting of taxes," Dig. of 1844, page 425. This section declares: "No property whatsoever, of any description, not ceded or belonging to the United States or this State, except as aforesaid, shall, on any pretence whatever, be deemed to be exempted from taxes; any law or act, public or private, to the contrary notwithstanding."
The only question we have to decide is, whether the property of the corporation, which has been taxed by the town of Smithfield, has been ceded or belongs to the State. If it does not, the statute declares, it shall not be exempt from taxes on any pretence whatsoever, any law or act, public or private, to the contrary notwithstanding. *Page 463 
The plaintiffs are a private corporation, their stock is the private property of the stockholders, who, as such, own all the corporate property, including the property taxed.
It is true, the corporation carry on the business of common carriers of freight and passengers; but this they do for hire, and for the private account of the stockholders, just as a steam-boat corporation may carry on the same business. The public are provided with a conveyance, but they must pay for it, or they cannot have it; any more than they can claim to be entertained at a tavern without paying for it.
The corporation have power, under their charter, to appropriate the land of private individuals for the purposes of the railroad, upon making compensation to the owners; but the stockholders, not the State, pay for the easement, and it becomes their property. The grant of this power over private property is made, not because when appropriated it in any way belongs to the State, but because of the public benefit anticipated from the use of the railroad. And this use is in one sense public; that is, all who can pay can use it; but the same may be said of a steam-boat company or any other common carriers; whereas a highway is open to all without charge; it is paid for and maintained at the public expense for the free and common use of all.
The General Assembly have power, under the sixth section of the charter, to reduce the tolls, if, at the end of four years from the completion of the road, the net profits should fall short of twelve per cent. But this power implies no property in the State. The public had an interest in the tolls, for they were to pay them, and therefore the legislature have provided a limit to the amount which *Page 464 
the company might demand. This is one of the conditions on which the charter was granted, and one of the checks against too high a rate of tolls. But the State has no pecuniary interest in it. The sixth section declares the tolls shall be for the sole benefit of the corporation.
So the corporation are required to make an annual report of their acts and doings, under their charter, to the General Assembly, and their books are to be open to the inspection of a committee of that body, and the treasurer must render an account of receipts and expenditures, when required by the General Assembly.
These provisions do not in any way indicate that the State have any right of property in the estate and effects of the corporation; but are intended to secure to the General Assembly such supervision over the conduct of the corporation, as would guard against any violation of their charter. They retain a much larger control over banking corporations.
It is said, the corporation cannot divert the railroad from its purposes, by sale or otherwise: that is, they cannot sell their corporate rights or their road. They are bound by their charter to hold and maintain a railroad; but this gives the State no property in it or control over it, except to see that the charter is complied with.
The stockholders may dissolve the corporation when they please.
It is said, by the present assessment, corporate property is taxed twice; first, the stock is taxed to each stockholder, as his private property, and second, the corporate property is taxed to the corporation. This objection should be addressed to the General Assembly, not to this court. That body has the entire control over the subject *Page 465 
of taxation, to say what shall be taxed, and how much and what shall be exempt.
The charter of the New York, Boston  Providence Railroad Corporation is substantially like the plaintiff's. By the 18th section of their charter, it is provided, that the property and capital stock of the corporation shall be exempted from every species of taxation for twelve years from the time their railroad should be opened for use. This shows how the legislature understood the exemption on which the plaintiffs counsel relies.
After the expiration of the twelve years, it is believed the towns, through which the road of that corporation runs, assessed the property of the corporation, as has been done in the present case, and the assessments have been paid without objection.
The 27th section of the "Act regulating the assessing and collecting of taxes," which enumerates the property intended to be exempt from taxation, includes in this enumeration, "such other property as now is or may hereafter be specially exempted by a charter granted by this General Assembly."
And the 28th section, in declaring that no property shall be exempt unless it belongs to the State, excepts such as is excepted in the 27th section, and, of course, property of a corporation specially exempted by a charter granted by the General Assembly. This shows the General Assembly understood that corporate property would be included in the 28th section, had such section contained no reference to the 27th section.
The counsel for the defendant have referred to the English practice of taxing the real estate of railway companies. Where the assessments are for poor rates, the only question has been upon the principle on which the *Page 466 
assessments in the different parishes should be made; but that the property was subject to assessment was never questioned.Regina v. Three Railway Companies, 3 Law  Eq. R. 329;Regina v. The Trustees of the Birkenhead Docks, 14 Law  Eq. R. 128.
In New York, the practice is to assess the easement, rails, bridges, c., of the railroad corporations, and no objection has been made to it. Mohawk  Hudson Railroad Co. v. Clute others, 4 Paige Ch. R. 384; Wheeler v. Rochester  SyracuseRailroad Co. 12 Barb. 227.
In Massachusetts, under a recent decision of the Supreme Court of that State, a different practice prevails. Inhabitantsof Manchester v. Western Railroad Corporation, 4 Met. 564.
Taxation is a subject on which each State has, and is entitled to have, their own views of justice and policy, and, where these views are carried out by legislation, the court are bound to give to this legislation its proper effect.
The case in Massachusetts was decided upon the ground of a constructive exemption. Our statute is more stringent than that of Massachusetts, and was obviously intended to exclude constructive exemptions. To prevent claims like the present being set up, they declare that no property whatever, of any description, shall be exempt from taxation upon any pretence whatever, unless it belongs to the State, any law or act, public or private, to the contrary notwithstanding.
We decide this cause, not upon the English practice, or the practice of other States, but upon the plain and unequivocal language of our statute.
Judgment for defendant. *Page 467